
	

114 S2205 IS: Tribal Healing to Wellness Courts Act of 2015
U.S. Senate
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2205
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2015
			Mr. Tester (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To establish a grant program to assist tribal governments in establishing tribal healing to
			 wellness courts,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Tribal Healing to Wellness Courts Act of 2015.
 2.DefinitionsIn this Act: (1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (2)Tribal governmentThe term tribal government means the governing body of an Indian tribe.
			3.Establishment of grant program
			(a)Authorizations
 (1)In generalThe Attorney General may make grants to eligible entities for tribal healing to wellness courts for members of Indian tribes, including adults, juveniles, and families, that involve—
 (A)continuing judicial supervision over offenders and other individuals under the jurisdiction of the court with substance abuse problems; and
 (B)the integrated administration of other sanctions and services, which may include— (i)mandatory periodic testing for each participant for the use of controlled substances or other addictive substances during any period of participation in the tribal healing to wellness court;
 (ii)substance abuse treatment for each participant; (iii)diversion, probation, or other supervised release involving the possibility of prosecution, confinement, or incarceration based on noncompliance with program requirements or failure to show satisfactory progress; and
 (iv)offender management, and services such as relapse prevention, health care, education, vocational training, job placement, housing placement, and child care or other family support services for each participant who requires such services.
 (2)Cultural activitiesAt the option of the eligible entity establishing the tribal healing to wellness court, the tribal healing to wellness court may include cultural activities in the services provided under paragraph (1).
 (b)Eligible entitiesEntities eligible to receive a grant under this section are tribal governments— (1)acting directly or through agreements with other public or private entities; and
 (2)acting in partnership with States or units of local government. (c)ApplicationsTo receive a grant under this section, an eligible entity shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including—
 (1)a long-term strategy and detailed implementation plan; (2)an explanation of the inability of the applicant to fund the tribal healing to wellness court adequately without the grant;
 (3)a certification that the grant provided will be used to supplement, and not supplant, State, Indian tribal, and local sources of funding that would otherwise be available;
 (4)an identification of related governmental or community initiatives that complement or will be coordinated with the proposal;
 (5)a certification that— (A)there has been appropriate consultation with all affected agencies; and
 (B)there will be appropriate coordination with all affected agencies during the implementation of the tribal healing to wellness program;
 (6)a certification that participating offenders will be supervised by 1 or more designated judges with responsibility for the tribal healing to wellness court;
 (7)a specification of plans for obtaining necessary support and continuing the proposed tribal healing to wellness court following the conclusion of the grant period; and
 (8)a description of the methodology that will be used in evaluating the tribal healing to wellness court.
 (d)Geographic distributionThe Attorney General shall ensure, to the maximum extent practicable, the equitable geographic distribution of grant awards under this Act.
			4.Mandatory drug testing and mandatory sanctions and responses
			(a)Mandatory testing
 (1)In generalGrant amounts under this Act may be used for a tribal healing to wellness court only if the tribal healing to wellness court has mandatory periodic testing as described in section 3(a)(1)(B)(i).
				(2)Regulations
 (A)In generalThe Attorney General, by issuing guidelines or promulgating regulations, shall describe standards for the timing and manner of complying with the requirements of paragraph (1).
 (B)StandardsThe standards under subparagraph (A)—
 (i)shall ensure that— (I)each participant is tested for any controlled substance the Attorney General or the court may require; and
 (II)the testing is accurate and practicable; and (ii)may require approval of the drug testing regime to ensure that adequate testing occurs.
						(b)Mandatory sanctions and responses
 (1)In generalThe Attorney General, by issuing guidelines or promulgating regulations, may require that grant amounts under this section may be used for a tribal healing to wellness court only if the tribal healing to wellness court imposes graduated sanctions that increase punitive responses, therapeutic responses, or both, if a participant fails a drug test.
 (2)InclusionsThe sanctions and responses under paragraph (1) may include—
 (A)incarceration; (B)detoxification treatment;
 (C)residential treatment; (D)increased time in the program;
 (E)termination from the program; (F)increased drug screening requirements;
 (G)increased court appearances; (H)increased counseling;
 (I)increased supervision; (J)electronic monitoring;
 (K)in-home restriction; (L)community service;
 (M)family counseling; (N)anger management classes; and
 (O)additional assessments. 5.Prohibition on participation by violent offenders (a)DefinitionsIn this section:
 (1)Violent offenderExcept as provided in paragraph (2), the term violent offender means a person who— (A)is charged with or convicted of an offense or conduct that is punishable by a term of imprisonment exceeding 1 year, during the course of which offense or conduct—
 (i)the person carried, possessed, or used a firearm or dangerous weapon; (ii)there occurred the death of or serious bodily injury to any person; or
 (iii)there occurred the use of force against the person of another, without regard to whether any of the circumstances described in clause (i) or (ii) is an element of the offense or conduct of which or for which the person is charged or convicted; or
 (B)has 1 or more prior convictions for a felony crime of violence involving the use or attempted use of force against a person with the intent to cause death or serious bodily harm.
 (2)Violent offender definition for purposes of juvenile drug courtsFor purposes of juvenile drug courts, the term violent offender means a juvenile who has been convicted of, or adjudicated delinquent for, a felony-level offense that—
 (A)has as an element, the use, attempted use, or threatened use of physical force against the person or property of another, or the possession or use of a firearm; or
 (B)by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.
 (b)ProhibitionThe Attorney General shall— (1)issue regulations or guidelines to ensure that the tribal healing to wellness courts carried out using a grant under this Act do not permit participation by violent offenders; and
 (2)immediately suspend funding for any tribal healing to wellness court receiving a grant under this Act, pending compliance, if the Attorney General finds that violent offenders are participating in the tribal healing to wellness court.
				(c)Waiver
 (1)In generalThe Attorney General may waive the application of this section to a tribal healing to wellness court if the applicable entity receiving grant amounts under this Act applies for a waiver.
 (2)RequirementsThe Attorney General shall establish requirements for a waiver under paragraph (1) in consultation with Indian tribes.
				6.Technical assistance and training; support services
			(a)Technical assistance and training
 (1)In generalThe Attorney General, acting through the Bureau of Justice Assistance or through grants, contracts, or other cooperative arrangements with national or regional organizations, shall provide to each eligible entity receiving a grant under this Act technical assistance and training—
 (A)to assist that eligible entity in successfully competing for future funding under this Act; and
 (B)to strengthen existing tribal healing to wellness courts. (2)Rural needsIn providing technical assistance and training under paragraph (1), the Bureau of Justice Assistance shall consider and respond to the unique needs of eligible entities located in rural States, rural areas, and rural communities.
 (b)Support servicesThe Indian Health Service and the Substance Abuse and Mental Health Services Administration shall provide to each eligible entity receiving a grant under this Act support services to assist the eligible entity in carrying out the tribal healing to wellness court receiving grant amounts under this Act.
 7.ReportAn eligible entity receiving a grant under this Act, for each fiscal year of the grant period and on a date specified by the Attorney General, shall submit to the Attorney General a report that describes the effectiveness of this Act.
		8.Administration
 (a)ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services and any other appropriate officials in carrying out this Act.
 (b)Use of componentsThe Attorney General may use any component or components of the Department of Justice in carrying out this Act.
			9.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000 for each of fiscal years 2016 through 2020, to remain available until expended.
 (b)Training and technical assistanceEach fiscal year, not more than 5 percent of funds made available under subsection (a) for the fiscal year may be used by the Attorney General to provide training and technical assistance to carry out this Act.
